In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (DiDomenico, J.), dated October 27, 2006, which, upon a fact-finding order of the same court dated October 16, 2006, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated October 16, 2006.
*471Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]), we find that it was legally sufficient to support the findings of the Family Court that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree. The appellant’s “course of conduct before, during and after the robbery was inconsistent with that of a mere bystander and established his accessorial liability” (Matter of Justice G., 22 AD3d 368, 369 [2005]; see Matter of Louis C., 6 AD3d 430 [2004]) . Schmidt, J.E, Santucci, Krausman and McCarthy, JJ., concur.